DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021, 05/06/2021 and 03/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first surface” and “second surface” (see claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 31S1 and 31S2 (see paragraph 0092, line 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a mathematical relationship which has been affirmatively characterized by the Supreme Court as an abstract idea.  See, e.g., Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea, just like the algorithms at issue in Benson and Flook.").

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 23, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the other surface side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the other surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the other surface side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 falls with parent claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, 19-22, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata.
Miyata (US Pub. No. 2016/0348857 A1) discloses (see annotated Figure 8):

    PNG
    media_image1.png
    597
    562
    media_image1.png
    Greyscale

Regarding claim 1, a wavelength conversion element (Figure 8, element 2) comprising: a phosphor layer including a plurality of phosphor particles (Figure 8, element 10), the phosphor layer having a gap (Figure 8, element 8) therein; a refrigerant (i.e. coolant; solid and broken arrows in Figure 8) that cools the phosphor layer (i.e. coolant around the phosphor particles; page 8, paragraph 0088, lines 1-2); a refrigerant transport member (Figure 8, element 6) provided in contact with the phosphor layer, the refrigerant transport member (Figure 8, element 6) circulating the refrigerant (i.e. coolant; solid and broken arrows in Figure 8; page 8, paragraph 0088, lines 9-11); and a housing (Figure 8, element 4) in which the phosphor layer, the refrigerant (i.e. coolant; solid and broken arrows in Figure 8), and the refrigerant transport member (Figure 8, element 6) are encapsulated (clearly illustrated in Figure 8).
Regarding claim 2, the refrigerant (i.e. coolant; solid and broken arrows in Figure 8) is circulated by capillary force generated in the phosphor layer and the refrigerant transport member (Figure 8, element 6), and the capillary force in the phosphor layer is greater than the capillary force (page 10, paragraph 0100, lines 19-23) in the refrigerant transport member (Figure 8, element 6).
Regarding claim 3, the refrigerant transport member (Figure 8, element 6) has light reflectivity (i.e. the channel [Figure 8, element 6] includes an incident surface having a reflective surface [Figure 8, element 18]; page 7, paragraph 0081, lines 1-4 and page 9, paragraph 0093, lines 11-14).
Regarding claim 4, the phosphor layer has space (i.e. channel region) between the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) and a side wall of the housing (Figure 8, element 4).
Regarding claim 5, the phosphor layer has an open-cell porous structure (i.e. porous substance; page 5, paragraph 0058, lines 3-4).
Regarding claim 6, the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) includes a ceramic phosphor (page 6, paragraph 0067, lines 7-9 and 13-14).
Regarding claim 7, the refrigerant transport member (Figure 8, element 6) has an open-cell porous structure (i.e. micro-passages; page 4, paragraph 0051, lines 4-5).
Regarding claim 8, the refrigerant transport member (element 6) includes a sintered ceramic compact, a sintered metal, or a porous metal (page 7, paragraph 0076, lines 1-2 and 7-11).
Regarding claim 9, the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) and the refrigerant transport member (Figure 8, element 6) each have an open-cell porous structure (i.e. porous substance; page 5, paragraph 0058, lines 3-4), and an average pore size of the phosphor layer (i.e. each particle has a diameter in a range of 1 μm to 1 mm; page 4, paragraph 0053, lines 11-12) is smaller than an average pore size of the refrigerant transport member (i.e. a flow passage of a diameter in a range of 1 μm to 1 mm; page 4, paragraph 0053, lines 23-24).
Regarding claim 10, the refrigerant transport member (Figure 8, element 6) has a flow path (i.e. flow passage illustrated by the solid and broken arrows in Figure 8) on a contact surface with the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8), the flow path being for transporting the refrigerant (i.e. coolant).
Regarding claim 11, the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) is directly cooled by latent heat of evaporation (page 4, paragraph 0055, lines 8-10) for the refrigerant (i.e. coolant).
Regarding claim 12, at least one surface (Figure 8, element 4a) of the housing (Figure 8, element 4) has light transmissivity (page 9, paragraph 0090, lines 1-3), the one surface being opposed to the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8).
Regarding claim 13, the housing (Figure 8, element 4) includes a heat dissipation member (i.e. cooling part; Figure 8, element 30) on another surface opposed to the one surface (Figure 8, element 4a).
Regarding claim 14, the refrigerant transport member (Figure 8, element 6) is disposed on the other surface side (Figure 8, element 4b) of the housing (Figure 8, element 4).
Regarding claim 15, the housing (i.e. sealed housing; Figure 11, element 104) includes a rotatable wheel member (Figure 11, element 150) and the phosphor layer (i.e. layer including the phosphor particles [element 110] in Figure 11) has an annular shape (i.e. shape of the phosphor wheel).
Regarding claim 16, the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) is disposed on one surface side (Figure 8, element 4a) of the housing (Figure 8, element 4), the one surface (Figure 8, element 4a) having light transmissivity (page 9, paragraph 0090, lines 1-3), and the refrigerant transport member (Figure 8, element 6) is disposed on another surface side (Figure 8, element 4b) of the housing (Figure 8, element 4) opposed to the one surface (Figure 8, element 4a).
Regarding claim 17, the refrigerant transport member (Figure 8, element 6) has an opening (Figure 8, element 70), and another surface (Figure 8, element 4b) of the housing (Figure 8, element 4) has water repellency or hydrophilicity (i.e. liquefied coolant), the other surface (Figure 8, element 4a) abutting the opening (Figure 8, element 70).
Regarding claim 19, the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) has a first surface (Figure 8, element A) and a second surface (Figure 8, element B) and at least a portion of the first surface (Figure 8, element A) is in contact with or is joined to the one surface (Figure 8, element 4a), the first surface facing the one surface (Figure 8, element 4a), the second surface (Figure 8, element B) being opposed to the first surface (Figure 8, element A).
Regarding claim 20, a light emitting region of the first surface (Figure 8, element A) is in contact with or is joined to the one surface (Figure 8, element 4a).
Regarding claim 21, the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) includes a protruding section (i.e. extending section of the housing [element 4]) in the light emitting region (i.e. emission region enclosed by element 70) of the first surface (Figure 8, element A) and the protruding section (i.e. extending section of the housing [element 4]) is in contact with or is joined to the one surface (Figure 8, element 4a).
Regarding claim 22, a whole of the first surface (Figure 8, element A) is in contact with or is joined to the one surface (Figure 8, element 4a).
Regarding claim 25, a side wall (Figure 6B, element 22) of the housing (Figure 6B, element 4) is sloped.
Regarding claim 27, a light source module (Figure 8, element 50) comprising: a light source section (Figure 8, element 50); and a wavelength conversion element (Figure 8, element 2) that is excited by excitation light from the light source section (Figure 8, element 40) to emit fluorescent light, wherein the wavelength conversion element (Figure 8, element 2) includes a phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) including a plurality of phosphor particles (Figure 8, element 10), the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) having a gap (Figure 8, element 8) therein, a refrigerant (i.e. coolant; solid and broken arrows in Figure 8) that cools the phosphor layer (i.e. coolant around the phosphor particles; page 8, paragraph 0088, lines 1-2), a refrigerant transport member (Figure 8, element 6) provided in contact with the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8), the refrigerant transport member (Figure 8, element 6) circulating the refrigerant (i.e. coolant; solid and broken arrows in Figure 8; page 8, paragraph 0088, lines 9-11), and a housing (Figure 8, element 4) in which the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8), the refrigerant (i.e. coolant; solid and broken arrows in Figure 8; page 8, paragraph 0088, lines 9-11), and the refrigerant transport member (Figure 8, element 6) are encapsulated (clearly illustrated in Figure 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Miyata.
Masuda (US Pub. No. 2018/0231880 A1) discloses a projection display device (i.e. projector; Figure 1, element 1) comprising: a light source module (Figure 1, element 100); a light modulation element (Figure 1, elements 400R, 400G and 400B) that modulates light (Figure 1, element WL) emitted from the light source module (Figure 1, element 100); and a projection optical system (Figure 1, element 600) that projects light from the light modulation element (Figure 1, elements 400R, 400G and 400B), wherein the light source module (Figure 1, element 100) includes a light source section (Figure 2, element 31), and a wavelength conversion element (Figure 2, element 4) that is excited by excitation light (Figure 2, element BL) from the light source section (Figure 2, element 31) to emit fluorescent light (Figure 2, element YL), and the wavelength conversion element (Figure 2, element 4) includes a phosphor layer (Figure 2, element 11) including a plurality of phosphor particles (page 4, paragraph 0071, lines 1-2).
Masuda teaches the salient features of the present invention as explained above except a phosphor layer having a gap therein, a refrigerant that cools the phosphor layer, a refrigerant transport member provided in contact with the phosphor layer, the refrigerant transport member circulating the refrigerant, and a housing in which the phosphor layer, the refrigerant, and the refrigerant transport member are encapsulated.
Miyata (US Pub. No. 2016/0348857 A1) discloses a phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8) having a gap (Figure 8, element 8) therein, a refrigerant (i.e. coolant; solid and broken arrows in Figure 8) that cools the phosphor layer (i.e. coolant around the phosphor particles; page 8, paragraph 0088, lines 1-2), a refrigerant transport member (Figure 8, element 6) provided in contact with the phosphor layer (i.e. layer including the phosphor particles [element 10] in Figure 8), the refrigerant transport member (Figure 8, element 6) circulating the refrigerant (i.e. coolant; solid and broken arrows in Figure 8; page 8, paragraph 0088, lines 9-11), and a housing (Figure 8, element 4) in which the phosphor layer (Figure 8, element 4), the refrigerant (i.e. coolant; solid and broken arrows in Figure 8; page 8, paragraph 0088, lines 9-11), and the refrigerant transport member (Figure 8, element 6) are encapsulated (clearly illustrated in Figure 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a phosphor layer having a gap therein, a refrigerant that cools the phosphor layer, a refrigerant transport member provided in contact with the phosphor layer, the refrigerant transport member circulating the refrigerant, and a housing in which the phosphor layer, the refrigerant, and the refrigerant transport member are encapsulated as shown by Miyata in combination with Masuda’s invention for the purpose having a wavelength converting member that can cool the fluorescent material efficiently without using a driving source and exhibits low energy consumption in operation, and a light source device having the wavelength converting member can be provided (Miyata, page 1, paragraph 0010, lines 2-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyata (JP 2017-168790 A) discloses a light source device including: a sealed housing including a base and a translucent section formed over the base; a light source arranged on the base in the sealed housing; a plurality of particles arranged separately from the translucent section in the sealed housing; and coolant sealed in the sealed housing; where first fine passages in which the coolant can flow are formed among the plurality of particles.
Yoshikawa (US Pub. No. 2019/0146314 A1) teaches a phosphor wheel including a disk-shaped member that is rotated about a rotation axis, and a phosphor layer disposed on one face of the disk-shaped member. The disk-shaped member has a hollow-box structure that forms an enclosed space. A coolant is sealed in the enclosed space. The coolant evaporates to a gas state from a liquid state at more than or equal to predetermined temperature. In the liquid state, a volume of the coolant is smaller than a capacity of the enclosed space. The present disclosure further provides a light conversion device including the phosphor wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
07/08/2022